U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number:000-14209 FIRSTBANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2633910 (State of Incorporation) (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(989) 463-3131 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _ Non-accelerated filer ­­­Smaller reporting company _X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Common stock outstanding at April 30, 2013: 8,046,262 shares. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (UNAUDITED) Page3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page21 Item 3. Quantitative and Qualitative Disclosures about Market Risk Page25 Item 4. Controls and Procedures Page26 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Page 26 Item 5. Other Information Page26 Item 6. Exhibits Page26 SIGNATURES Page27 2 FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2012 (Dollars in thousands except share data) UNAUDITED March 31, December 31, Assets: Cash and due from banks $ $ Short term investments Total cash and cash equivalents FDIC insured bank time certificates of deposit Trading account securities 6 6 Securities available for sale Federal Home Loan Bank stock Loans held for sale Loans Allowance for loan losses ) ) Premises and equipment, net Goodwill Core deposit and other intangibles Other real estate owned Accrued interest receivable and other assets Total Assets $ $ Liabilities and Shareholders’ Equity: Liabilities: Deposits: Non-interest bearing accounts $ $ Interest bearing accounts: Demand Savings Time Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances Subordinated debentures Accrued interest and other liabilities Total Liabilities Shareholders’ Equity: Preferred stock; no par value, 300,000 shares authorized, 17,000 issued and outstanding (17,000 at December 31, 2012) Common stock; 20,000,000 shares authorized, 8,032,660 shares issued and outstanding (8,001,903 at December 31, 2012) Retained earnings Accumulated other comprehensive income Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to consolidated financial statements. 3 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME MARCH 31, 2 (Dollars in thousands except per share data) UNAUDITED Three Months Ended March 31, Interest income: Interest and fees on loans $ $ Securities: Taxable Exempt from federal income tax Short term investments 55 54 Total interest income Interest expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization ) ) Gain on trading account securities 0 1 Gain on available for sale securities 50 13 Other Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total non-interest expense Income before federal income taxes Federal income taxes Net Income $ $ Preferred stock dividends and accretion of discount on preferred stock Net income available to common shareholders $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Dividends per share $ $ See notes to consolidated financial statements. 4 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME MARCH 31, 2 (Dollars in thousands) UNAUDITED Three Months Ended March 31, Net income $ $ Other comprehensive income: Unrealized holding gains/(losses) arising during the period ) Less: reclassification adjustment for gains included in net income ) ) Other comprehensive income/(loss) before taxes ) Income tax benefit/(expense) related to items in other comprehensive income 56 ) Other comprehensive income/(loss) net of income tax effect from reclassification of $17 and $4 in 2013 and 2012, respectively ) Comprehensive income $ $ See notes to consolidated financial statements. 5 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR PERIODS ENDED DECEMBER 31, 2, 2013 (Dollars in thousands except share data) Common Stock Preferred Stock Retained Earnings Accumulated Other Comprehensive Income Total Balances at December 31, 2011 $ Net income for 2012 Cash dividends on common stock - $0.29 per share ) ) Accrued dividends on preferred stock and accretion of discount on preferred stock 22 ) ) Redemption of 16,000 shares of preferred stock ) ) Amortization of stock warrants ) 15 0 Repurchase of stock warrants ) ) Issuance of 46,512 shares of common stock through the dividend reinvestment plan Issuance of 21,925 shares of common stock from supplemental shareholder investments Issuance of 40,980 shares of common stock Stock option and restricted stock expense 96 96 Net change in unrealized gain/(loss) on securities available for sale, net of tax of $366 Balances at December 31, 2012 $ Year to date net income March 31, 2013 Cash dividends on common stock - $0.06 per share ) ) Accrued dividends on preferred stock and accretion of discount on preferred stock 4 ) ) Issuance of 6,699 shares of common stock through the dividend reinvestment plan 88 88 Issuance of 4,098 shares of common stock from supplemental shareholder investments 53 53 Issuance of 19,960 shares of common stock 75 75 Stock option and restricted stock expense 24 24 Net change in unrealized gain/(loss) on securities available for sale, net of tax of $(56) ) ) Balances at March 31, 2013 $ See notes to consolidated financial statements. 6 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE THREE MONTHS ENDED MARCH 31, 2 (In thousands of dollars) UNAUDITED Three months ended March 31, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization of security premiums/discounts Gain on trading account securities 0 (1
